Title: To Thomas Jefferson from John Sullivan, 26 January 1787
From: Sullivan, John
To: Jefferson, Thomas



Sir
Portsmouth New Hampshire Jany. 26th. 1787

I have the honor to inclose your Excellency a petition from Mr. Darby to his most Christian majesty respecting a vessell condemned at port au prince with Copies of Depositions to Support the facts therein alledged. Your Excellencey will at once Discover  how Injuriously Mr. Darbey has been treated and how by the Art and Design of the Two French Merchants mentioned he has suffered a Loss which must almost ruin him: may I entreat your Excellency to Interest your self in his favour at the Court of France, where the original Petition and Depositions are forwarded.
I have the honor to be with the most Lively Sentiments of Esteem Your Excellenceys most obedt. and very Humble Servt.,

Jno. Sullivan

